DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1,3-4,6-7 in the reply filed on 1/7/22 is acknowledged.  The traversal is on the ground(s) that there is no serious burden among different groups of invention. This is not found persuasive because,
The invention groups require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one invention group would not likely be applicable to another.
Further the question as to whether or not inventions overlap in scope is not whether the groups share some limitations.  In fact, if such were the case, no restriction between groups with a linking or generic claim would ever be proper.  Clearly, such an interpretation would not be consistent with restriction practice or double patenting practice as a whole.  Rather, related inventions in the same statutory class are considered mutually exclusive, or not overlapping in scope, if a first invention would not infringe a second invention, and the second invention would not infringe the first invention.
The requirement is still deemed proper and is therefore made FINAL.

EXAMINER’S AMENDMENT
(1) An examiner's amendment to the record appears below. Examiner notes the change in the title is not to limit or define the scope of the claimed invention, but to facilitate future search of prior art. If a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment. MPEP606.01. While a change in the title may be commented on by the patent owner, the final decision as to the change is that of the examiner, and the examiner’s decision is not subject to review. MPEP2660.02.

The application has been amended as follows:
In the title (where applicable, “+” represents a lens of positive refractive power, “-” represents a lens of negative refractive power, and “0” represents a lens of zero refractive power): 
	LENS ASSEMBLY INCLUDING SEVEN LENSES OF --+++-+ REFRACTIVE POWERS.
  
(2) An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Daniel McClure on 1/13/22. 
The application has been amended as follows:
In the claims: 

a first lens which is with negative refractive power and comprises a convex surface facing an object side;
a second lens which is with negative refractive power;
a third lens which is with positive refractive power;
a fourth lens which is with positive refractive power;
a fifth lens which is with positive refractive power;
a sixth lens which is with negative refractive power; and
a seventh lens which is with positive refractive power and comprises a convex surface facing the object side;
wherein the first lens, the second lens, the third lens, the fourth lens, the fifth lens, the sixth lens, and the seventh lens are arranged in order from the object side to an image side along an optical axis;
wherein the second lens and the third lens are cemented;
wherein the lens assembly satisfies:

    PNG
    media_image1.png
    23
    119
    media_image1.png
    Greyscale
;
wherein f is an effective focal length of the lens assembly and TTL is an interval from the convex surface of the first lens to an image plane along the optical axis.

2. (Canceled)

3. (Original) The lens assembly as claimed in claim 1, wherein:
the first lens further comprises a concave surface facing the image side;

the third lens comprises a convex surface facing the image side;
the fourth lens is a biconvex lens and comprises a convex surface facing the object side and another convex surface facing the image side;
the fifth lens comprises a convex surface facing the object side;
the sixth lens comprises a concave surface facing the image side; and
the seventh lens further comprises a convex surface facing the image side.

4. (Original) The lens assembly as claimed in claim 3, wherein:
the second lens further comprises another concave surface facing the image side;
the third lens further comprises another convex surface facing the object side;
the fifth lens further comprises another convex surface facing the image side; and
 the sixth lens further comprises another concave surface facing the object side.

5. (Canceled)

6. (Original) The lens assembly as claimed in claim 1, wherein the lens assembly satisfies:

    PNG
    media_image2.png
    27
    107
    media_image2.png
    Greyscale
;

    PNG
    media_image3.png
    27
    107
    media_image3.png
    Greyscale
;

    PNG
    media_image4.png
    27
    107
    media_image4.png
    Greyscale
;

    PNG
    media_image5.png
    27
    105
    media_image5.png
    Greyscale
;

    PNG
    media_image6.png
    27
    105
    media_image6.png
    Greyscale
;

    PNG
    media_image7.png
    23
    141
    media_image7.png
    Greyscale
;
1 is an effective focal length of the first lens, f2 is an effective focal length of the second lens, f4 is an effective focal length of the fourth lens, f6 is an effective focal length of the sixth lens, f7 is an effective focal length of the seventh lens, f is an effective focal length of the lens assembly, BFL is an interval from an image side surface of the seventh lens to an image plane along the optical axis, and TTL is an interval from the convex surface of the first lens to the image plane along the optical axis.

7-18. (Canceled)

19. (New) A lens assembly comprising:
a first lens which is with negative refractive power and comprises a convex surface facing an object side;
a second lens which is with negative refractive power;
a third lens which is with positive refractive power;
a fourth lens which is with positive refractive power;
a fifth lens which is with positive refractive power;
a sixth lens which is with negative refractive power; and
a seventh lens which is with positive refractive power and comprises a convex surface facing the object side;
wherein the first lens, the second lens, the third lens, the fourth lens, the fifth lens, the sixth lens, and the seventh lens are arranged in order from the object side to an image side along an optical axis;
wherein the second lens and the third lens are cemented;

wherein the second lens further comprises another concave surface facing the image side, the third lens further comprises another convex surface facing the object side, the fifth lens further comprises another convex surface facing the image side, and the sixth lens further comprises another concave surface facing the object side.

20. (New) The lens assembly as claimed in claim 19, wherein the lens assembly satisfies:

    PNG
    media_image2.png
    27
    107
    media_image2.png
    Greyscale
;

    PNG
    media_image3.png
    27
    107
    media_image3.png
    Greyscale
;

    PNG
    media_image4.png
    27
    107
    media_image4.png
    Greyscale
;

    PNG
    media_image5.png
    27
    105
    media_image5.png
    Greyscale
;

    PNG
    media_image6.png
    27
    105
    media_image6.png
    Greyscale
;

    PNG
    media_image7.png
    23
    141
    media_image7.png
    Greyscale
;
wherein f1 is an effective focal length of the first lens, f2 is an effective focal length of the second lens, f4 is an effective focal length of the fourth lens, f6 is an effective focal length of the sixth lens, f7 is an effective focal length of the seventh lens, f is an effective focal length of the lens assembly, BFL is an interval from an image side surface of the seventh lens to an image plane 

Allowable Subject Matter
Claim(s) 1,3-4,6,19-20 is/are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest art found is Wang (US 20210096328).

    PNG
    media_image8.png
    446
    540
    media_image8.png
    Greyscale

Wang teaches a lens (Fig. 5, Tables 13-15, --+++-+, also Fig. 3) assembly comprising:
a first lens which is with negative refractive power and comprises a convex surface facing an object side;
a second lens which is with negative refractive power;
a third lens which is with positive refractive power;
a fourth lens which is with positive refractive power;
a fifth lens which is with positive refractive power;
a sixth lens which is with negative refractive power; and

wherein the first lens, the second lens, the third lens, the fourth lens, the fifth lens, the sixth lens, and the seventh lens are arranged in order from the object side to an image side along an optical axis;
wherein the second lens and the third lens are cemented.

However the prior art of record neither anticipates nor renders obvious all the limitations of claim 1 for a lens assembly including “
    PNG
    media_image1.png
    23
    119
    media_image1.png
    Greyscale
”, along with the other claimed limitations of claim 1.
Similarly for claim 19, the prior art of record neither anticipates nor renders obvious all the limitations of claim 19 for a lens assembly including “the seventh lens further comprises a convex surface facing the image side; the second lens further comprises another concave surface facing the image side, the third lens further comprises another convex surface facing the object side”, along with the other claimed limitations of claim 19.
The other claim(s) is/are allowed for its/their claim dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234